 



Exhibit 10.7
ADMINISTRATION AGREEMENT
     THIS ADMINISTRATION AGREEMENT (this “Agreement”) is entered into as of the
9th day of February 2007 by and between Goldman Sachs Hedge Fund Partners, LLC,
a Delaware limited liability company (the “Fund”), and SEI Global Services,
Inc., a Delaware corporation (“SEI”).
     WHEREAS, Goldman Sachs Hedge Fund Strategies LLC, formerly known as Goldman
Sachs Princeton LLC (“HFS”), serves as the investment manager with respect to
the Fund, HFS has previously served as the administrator of the Fund, and will
cease to serve in such capacity as of the date hereof;
     WHEREAS, the Fund desires SEI to provide, and SEI is willing to provide,
fund accounting and administrative services with respect to the Fund on the
terms and conditions set forth herein;
     WHEREAS, HFS, the Fund, SEI and certain other parties entered into a
Services Agreement, effective as of the 1st day of March 2004 (such Services
Agreement, as it may be amended or restated from time to time, to be referred to
herein as the “Original Services Agreement”), under which SEI provided fund
accounting and administrative services with respect to the Fund;
     WHEREAS, the Original Services Agreement has been amended as of the date
hereof and no longer includes the Fund as a party thereto; and
     WHEREAS, the Fund desires SEI to continue to provide, and SEI is willing to
continue to provide, fund accounting and administrative services with respect to
the Fund, on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, the Fund and SEI, intending to be legally bound, hereby
agree as follows:
     ARTICLE 1. Retention of SEI. The Fund hereby retains SEI to furnish to the
Fund the fund accounting and administrative services as set forth in Exhibit A
to this Agreement and in the second paragraph of Article 2 (collectively, the
“Services”) in accordance with the provisions of this Agreement. SEI hereby
accepts such retention to perform the Services in accordance with the provisions
of this Agreement. SEI shall, for all purposes herein, be deemed to be an
independent contractor.
     ARTICLE 2. Administrative and Accounting Services. In performing its duties
under this Agreement, SEI will act in accordance, and comply, with the Fund’s
private placement memorandum, limited liability company agreement, and
Registration Statement on Form 10, as each may be amended, restated or
supplemented from time to time (provided copies of such documents and the
amendments thereto shall have previously been delivered to SEI) (collectively,
the “Fund Documents”). SEI (i) shall not have or be required to have any
authority to supervise the investment or reinvestment of

 



--------------------------------------------------------------------------------



 



the securities or other properties which comprise the assets of the Fund and
(ii) shall not be obligated to provide any investment advisory services to the
Fund, and shall have no liability with respect to investment advisory services
or activities. SEI shall provide all necessary office space, equipment,
personnel, compensation and facilities (including facilities for member meetings
or other similar meetings, as applicable) to perform the Services as
contemplated in this Agreement. SEI may sub-contract with third parties to
perform certain of the Services; provided, however, that SEI shall (i) remain
responsible to the Fund for the acts and omissions of its subcontractors, other
than the Third Party Vendors (as defined in Article 8 below), (ii) pay any fees
charged by the subcontractor, and (iii) exercise reasonable care in the
selection and continued appointment of any such subcontractor. Except with
respect to any subcontractor the engagement of which is contemplated by
Exhibit A of this Agreement, SEI shall not subcontract to a non-affiliated third
party any Core Services without the prior written consent of the Fund, which
consent shall not be unreasonably withheld or delayed. For purposes of this
Article 2, the term “Core Services” shall mean the services described in
Exhibit A of this Agreement under the headings “Administration Services,”
“Accounting Services” and “Investor Servicing and Reporting.” In meeting its
duties hereunder, subject to and in accordance with all of the terms and
conditions of this Agreement, SEI shall have the general authority to do all
acts deemed in SEI’s good faith belief to be necessary, desirable or proper to
perform its obligations under this Agreement. In connection with this Agreement,
if requested by SEI, the Fund will promptly furnish SEI with copies, properly
certified or authenticated, of the Fund Documents and such other existing
documents as may be reasonably necessary to the performance by SEI of the
Services to the Fund. The Fund shall promptly furnish to SEI any amendment or
supplement to any documents so requested.
     Subject to the overall supervision of the Fund and to all applicable laws,
SEI shall have, and is hereby granted, the authority, power, and right to act
for the account of and in the name of the Fund to:

  (i)  
complete, sign, and submit subscription, redemption and transfer applications
for investments, redemptions or transfers, as applicable, in the underlying
funds, using such information as is available to SEI and/or provided by the
Fund, in accordance with written instructions received from the Fund and in
accordance with procedures of SEI which are reasonably designed to comply with
applicable law and have previously been provided by SEI to the Fund. Any such
instructions received by SEI from the Fund shall be in accordance with the
Fund’s investment objectives and policies, if any, as set out in the Fund
Documents. SEI reserves the right to refuse to execute any particular
subscription agreement or redemption request or such other document if such
execution would violate applicable law or subject SEI to liability to a third
party, in which case SEI will promptly notify the Fund in writing of such
refusal and provide the Fund with a written explanation of the basis for such
refusal; and

 



--------------------------------------------------------------------------------



 



  (ii)  
solely as agent for the Fund, establish one or more deposit accounts with a
banking institution previously approved by the Fund (such approval not to be
unreasonably withheld or delayed) into which subscription and redemption
proceeds with respect to the Fund may be deposited or withdrawn from time to
time, using reasonable procedures submitted by SEI and approved by the Fund
(such approval not to be unreasonably withheld or delayed). The parties
acknowledge that SEI is not acting as an investment advisor in connection with
the activities described in this Article 2 or elsewhere in this Agreement.

     Upon reasonable (which need not be more than 10 business days’) advance
written notice by the Fund (such notice not to be delivered more often than once
during a calendar year, provided that it may be given at such other times during
a calendar year when the Fund determines in its reasonable, good faith judgment
that there has been a substantial control breakdown with respect to, or
impairment of, the Services, or in connection with an audit of the Fund by a
governmental agency or self-regulatory organization), SEI shall permit
representatives of the Fund and/or one or more third party organizations
assisting the Fund (provided that such third party organizations have agreed in
writing to be bound by the provisions of Article 12(b) of this Agreement), and,
if applicable, representatives of any governmental agency or self-regulatory
organization that is conducting an audit of the Fund (collectively, the “Audit
Team”) to audit and verify SEI’s operating environment and other areas of
service to determine whether: (i) SEI is maintaining controls and security
measures in accordance with the terms of this Agreement; (ii) SEI is performing
the Services in accordance with the provisions of this Agreement; and
(iii) SEI’s invoices pursuant to the Agreement are correct, provided that any
such audit shall not be conducted in a manner that is unreasonably disruptive to
SEI’s business and operations (subject, however, to the requirements of
representatives of any governmental agency or self-regulatory organization that
is conducting an audit of the Fund). In connection with any such audit, SEI
shall provide the Audit Team with reasonable access during normal business hours
to (i) the facilities where the Services are performed; (ii) SEI’s personnel
providing any of the Services; and (iii) data and records in the possession of
SEI relating to any of the Services. SEI agrees to cooperate with and assist the
Audit Team with such audit and shall, in a timely manner, furnish the members of
the Audit Team with the information reasonably requested in connection with such
audit. SEI shall cause its subcontractors to permit such audits and to provide
such access and cooperation. SEI agrees that it shall, at least once each fiscal
year, employ a qualified auditing firm to conduct a Type II SAS 70 audit of
SEI’s operations relating to the Services, and to provide a copy of such audit
to the Fund.
     ARTICLE 3. Representations, Warranties and Covenants of SEI.
     (a) SEI represents and warrants to the Fund that: SEI has full power, right
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby; the execution and delivery of this Agreement
and the

 



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby have been duly and validly
approved by all requisite action on its part, and no other proceedings on its
part are necessary to approve this Agreement or to consummate the transactions
contemplated hereby; this Agreement has been duly executed and delivered by it;
this Agreement constitutes a legal, valid and binding obligation, generally
enforceable against it in accordance with its terms.
     (b) SEI represents and warrants to the Fund that: SEI has obtained all
consents or made all required filings with appropriate regulatory bodies
(including the Securities and Exchange Commission (the “SEC”) and the National
Association of Securities Dealers, Inc. (the “NASD”)) to the extent necessary to
carry out its business; SEI is not engaged in any legal proceeding or
arbitration which, if resolved unfavorably, would materially and adversely
affect the business or financial condition of SEI or SEI’s ability to provide
the Services in accordance with the terms of this Agreement; and SEI is not in
default under any contractual or legal obligation whatsoever which materially
and adversely affects, or is likely to materially and adversely affect, the
business or financial condition of SEI or SEI’s ability to provide the Services
in accordance with the terms of this Agreement.
     (c) SEI covenants and agrees that it shall promptly notify the Fund of any
matter known to SEI, which would materially and adversely affect SEI’s
performance of its duties and obligations under this Agreement, or which would
cause any of the representations and warranties set forth in clause (a) of this
Article 3 to no longer be true in all material respects.
     ARTICLE 4. Representations, Warranties and Covenants of the Fund.
     (a) The Fund represents and warrants to SEI that: it has full power, right
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby; the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly approved by all requisite actions on its part, and no other proceedings
on its part are necessary to approve this Agreement or to consummate the
transactions contemplated hereby; this Agreement has been duly executed and
delivered by it; and this Agreement constitutes a legal, valid and binding
obligation, generally enforceable against it in accordance with its terms.
     (b) The Fund represents and warrants to SEI that: it has obtained all
consents or made all required filings with appropriate regulatory bodies
(including the SEC and the NASD) to the extent necessary to carry out its
business; it is not engaged in any legal proceeding or arbitration which, if
resolved unfavorably, would materially and adversely affect its business or
financial condition or its ability to perform its obligations in accordance with
the terms of this Agreement; and it is not in default under any contractual or
legal obligation whatsoever which materially and adversely affects, or is likely
to materially and adversely affect its business or financial condition or its
ability to perform its obligations in accordance with the terms of this
Agreement.

 



--------------------------------------------------------------------------------



 



     (c) The Fund covenants and agrees that SEI shall not be required to take
any action under this Agreement which it determines, based on advice of counsel
reasonably acceptable to the Fund, would not be in compliance with applicable
law, in which case SEI will promptly notify the Fund of such determination in
writing and provide the Fund with a written explanation of the basis for such
determination. In the event SEI does not take an action required under this
Agreement because such action would not be in compliance with applicable law (or
otherwise pursuant to clause (i) of the penultimate paragraph of Article 2), the
parties shall agree on a reasonable accommodation or solution that will provide
to the Fund to the extent reasonably possible the benefit of such action in
compliance with applicable law; provided, however, that if after 45 days the
parties are not able to reach in good faith a mutually satisfactory
accommodation or solution and as a result SEI is no longer able to provide any
Service or Services that is or are individually or in the aggregate material to
this Agreement, the Fund shall have the right to terminate this Agreement on at
least 45 days’ written notice to SEI.
     (d) The Fund will promptly notify SEI of any matter known to it which would
materially affect its performance of its duties and obligations under this
Agreement, or which would cause any of its representations and warranties set
forth in clause (a) of this Article 4 to no longer be true in all material
respects.
     ARTICLE 5. Allocation of Charges and Expenses.
     SEI shall furnish at its own expense the executive, supervisory, clerical,
and other personnel necessary to perform the Services in accordance with the
terms of this Agreement. SEI shall also pay all compensation, if any, of
officers of the Fund who are affiliated persons of SEI or any affiliated
corporation of SEI; provided, however, that unless otherwise specifically
provided, SEI shall not be obligated to pay the compensation of any employee of
the Fund retained by HFS or the Fund to perform services for the Fund (other
than the Services to be provided by SEI hereunder). Other than the expenses that
are specifically borne by SEI pursuant to this Agreement, SEI shall not be
responsible for any expenses of HFS or the Fund, including, without limitation,
organizational costs, taxes, expenses for legal and auditing services, the costs
of pricing services, the costs of custodial and banking services, insurance,
interest, brokerage costs, and all fees and charges of service providers to HFS
or the Fund (other than the fees of a subcontractor engaged by SEI).
     ARTICLE 6. Compensation; Reimbursement of Expenses.
      (a) In consideration of SEI providing the Services, the Fund shall pay or
cause to be paid to SEI such fees and other charges as may from time to time be
agreed to in writing by the parties to this Agreement. Such fees and other
charges shall be paid monthly in arrears as promptly as practicable (but in any
event within 15 business days) after the final net asset value of the Fund as of
the applicable calendar month-end is determined in accordance with the Fund
Documents (unless otherwise specified in this Agreement). If the final net asset
value of the Fund as of the applicable month-end cannot be so determined within
30 days after such month-end, the Fund shall in good faith estimate the fees and
other charges payable for such month and shall pay the

 



--------------------------------------------------------------------------------



 



estimated fees and charges to SEI within 15 business days after the end of such
30-day period. Within 15 business days after determination of the actual final
net asset value of the Fund as of the applicable month-end, SEI shall send to
the Fund a written statement reconciling the estimated and actual fees and
charges; and, if such reconciliation requires (i) the Fund to pay SEI additional
fees and charges, the Fund shall pay such additional fees and charges to SEI
within 15 business days after the receipt of such written statement, or (ii) SEI
to credit the Fund with an overpayment of fees and charges, such credit shall be
applied to the next payment of fees and charges by the Fund to SEI, provided
that (x) if such overpayment exceeds the amount of the next payment to SEI, such
excess amount shall promptly be repaid to the Fund, and (y) if such overpayment
was made with respect to the final payment under this Agreement, the amount of
such overpayment shall promptly be repaid to the Fund following the delivery of
such written statement. Unless otherwise specified in this Agreement or
otherwise agreed to by the parties, all periodic charges under this Agreement
are to be computed on a calendar month basis and shall be prorated on a per diem
basis for any partial month.
     (b) The fees paid to SEI for the Services are exclusive of out-of-pocket
costs. The Fund shall reimburse SEI for all of its reasonable out-of-pocket
expenses incurred in providing the Services including, without limitation,
travel, lodging and living expenses of SEI employees in connection with
attendance at meetings, if such attendance is requested by the Fund and is
outside of the ordinary course of business of providing the Services or if the
meetings are at sites other than in New York or New Jersey (e.g., the Fund will
not be responsible for such expenses in connection with periodic onsite visits
by SEI to HFS’s offices in Princeton, New Jersey or New York, New York, or
regularly scheduled meetings of any governing body of the Fund, if any, that are
held in New York or New Jersey), pricing service fees, copying, postage, fax,
delivery, and telecommunication fees or charges, and any and all fees or charges
arising from the use of any non-SEI technology systems or tools for the delivery
of Services that are not used by SEI in the ordinary course of its business,
provided that such non-SEI systems or tools are required to be used by the Fund
and have previously been agreed to by the Fund. Upon request, SEI will provide
the Fund with a schedule of charges for out-of-pocket expenses.
     (c) The fees and expenses payable to SEI pursuant to this Article 6 are
exclusive of any applicable sales, use, gross receipts, excise or value-added
taxes attributable to such fees or to the Services being provided hereunder
(collectively, “Sales or Related Taxes”). If any Sales or Related Taxes become
due, however levied or assessed, the Fund shall bear and be responsible for and
pay the amount of any such tax or, if applicable, reimburse SEI for the amount
of any such tax. Notwithstanding the foregoing, the parties agree that it shall
be the responsibility of SEI, and not the Fund, to determine whether any Sales
or Related Taxes are payable, and SEI shall be liable for the amount of any
penalties, interest or charges relating to the nonpayment or delayed payment of
any Sales or Related Taxes (unless any such penalty, interest or charge results
from the delay of payment by the Fund following the 15th business day after the
date on which SEI notifies the Fund in writing that such payment is due).

 



--------------------------------------------------------------------------------



 



     ARTICLE 7. Standard of Care.
     (a) SEI shall be obligated to exercise reasonable care and diligence in the
performance of its duties under this Agreement, to act in good faith in
performing the Services.
     (b) SEI shall be protected (and not be liable to the Fund or any other
person or entity) in acting upon and in accordance with any written instructions
(including, without limitation, written instructions from the Fund of the type
contemplated by the penultimate paragraph of Article 2 above, including clauses
(i) an (ii) thereof), which SEI reasonably believes to be genuine and to have
been signed or presented by the proper person or persons acting on behalf of the
Fund. Nor shall SEI be held to have notice of any change of authority of any
officers, employee or agent of the Fund until receipt of written notice thereof
from the Fund. In addition, SEI shall be protected (and not liable to the Fund
or any other person or entity) with respect to any action (i) that has been
submitted in advance by SEI for review by the Fund and has been approved in
writing thereby, or (ii) taken pursuant to and in accordance with procedures
that have been mutually agreed in writing by SEI and the Fund, provided, in each
case, that SEI shall not be protected with respect to, and shall remain liable
for, any SEI Disabling Conduct as set forth in Article 8.
        ARTICLE 8. Limitation of Liability of SEI; Indemnification. The duties
of SEI shall be confined to those expressly set forth herein, and no implied
duties are assumed by or may be asserted against SEI hereunder. SEI shall not be
liable for any error of judgment or mistake of law or for any loss arising out
of any investment, or for any act or omission, including, without limitation,
any act or omission in the performance of its duties under this Agreement,
except to the extent liability or loss from the willful misfeasance, bad faith
or negligence of SEI, or by reason of SEI’s reckless disregard of its duties
under this Agreement (collectively, “SEI Disabling Conduct”). As used in this
Article 8, the term “SEI” shall include SEI, its affiliates and their respective
directors, officers and employees. SEI shall not be responsible for the Fund’s
compliance with its applicable investment policies, and any laws and regulations
governing the manner in which the Fund’s assets may be invested, and shall not
be responsible for any liabilities or losses attributable to non-compliance with
such investment policies, laws and regulations.
     UNDER NO CIRCUMSTANCES SHALL SEI OR THE FUND BE LIABLE FOR ANY SPECIAL,
INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOST
PROFITS, INCOME, SAVINGS, BUSINESS, OR GOODWILL) IN CONNECTION WITH ANY MATTER
ARISING UNDER OR RELATING TO THIS AGREEMENT, REGARDLESS OF WHETHER SUCH
LIABILITY IS BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, BREACH OF WARRANTY, OR ANY OTHER THEORY, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES (Collectively, “Consequential
Damages”).

 



--------------------------------------------------------------------------------



 



     Subject to the disclaimer of Consequential Damages set forth above in this
Article 8, the Fund assumes full responsibility for, and shall indemnify and
hold SEI harmless from and against any and all actions, suits, proceedings and
claims, whether groundless or otherwise, and from and against any and all
losses, damages, costs, charges, judgments, reasonable counsel fees and
disbursements, payments, expenses and liabilities (including reasonable
investigation expenses) (“Liabilities”) arising out of (i) any error of judgment
of HFS, the Fund or SEI, any investment made by or on behalf of the Fund, or any
act or omission of HFS, the Fund or SEI including, without limitation, any act
or omission of SEI in the performance of its duties under this Agreement, except
to the extent any such Liabilities result from any SEI Disabling Conduct, or
(ii) the willful misfeasance, bad faith or negligence of the Fund (or HFS acting
on its behalf). Notwithstanding anything in this Agreement to the contrary, for
purposes of this Article 8, any Liability of SEI described in the preceding
sentence that results from an arbitration award, judicial order, undisputed
contractual obligation or a reasonable settlement by SEI , in each case, in
connection with a claim by or dispute with a third party against SEI under an
existing contractual obligation owing by SEI to such third party or under
applicable law, rules or regulations, shall be deemed to be a direct damage
(and, therefore, subject to the Fund’s indemnification obligation under this
Article 8) and shall not be considered Consequential Damages subject to
disclaimer of Consequential Damages set forth above in this Article 8.
     Subject to the disclaimer of Consequential Damages set forth above in this
Article 8, SEI assumes full responsibility for, and shall indemnify the Fund
(including, for purposes of this paragraph, its respective affiliates (including
HFS), directors, officers and employees) and hold them harmless from and against
any and all actions, suits, proceedings and claims, whether groundless or
otherwise, and from and against any and all Liabilities arising out of any SEI
Disabling Conduct, including, without limitation, any error of judgment of SEI
or any act or omission of SEI in the performance of its duties under this
Agreement or otherwise, which, in each case, arise out of SEI Disabling Conduct.
Notwithstanding anything in this Agreement to the contrary, for purposes of this
Article 8, any Liability of the Fund described in the preceding sentence that
results from an arbitration award, judicial order, undisputed contractual
obligation or a reasonable settlement by the Fund, in each case, in connection
with a claim by or dispute with a third party against the Fund under an existing
contractual obligation owing by the Fund to such third party or under applicable
law, rules or regulations, shall be deemed to be a direct damage (and,
therefore, subject to SEI’s indemnification obligation under this Article 8) and
shall not be considered Consequential Damages subject to disclaimer of
Consequential Damages set forth above in this Article 8.
     The indemnity and defense provisions set forth in this Agreement shall
indefinitely survive the termination of this Agreement with respect to any event
occurring during the Term of this Agreement.
     If a party hereto (an “Indemnifying Party”) is asked to indemnify the other
party hereto (an “Indemnified Party”) pursuant to this indemnification
provision, the Indemnifying Party shall be entitled to participate at its own
expense or, if it so elects, to assume the defense of any suit brought to
enforce any claims subject to this indemnity provision. If the Indemnifying
Party elects to assume the defense of any such claim, the defense shall be

 



--------------------------------------------------------------------------------



 



conducted by counsel chosen by such Indemnifying Party and satisfactory to the
Indemnified Party, whose approval shall not be unreasonably withheld. In the
event that the Indemnified Party elects to assume the defense of any suit and
retain counsel, the Indemnified Party shall bear the fees and expenses of any
additional counsel retained by it. If an Indemnifying Party does not elect to
assume the defense of a suit, it will reimburse the Indemnified Party for the
fees and expenses of any counsel retained by the Indemnified Party if otherwise
required to do so under this Article 8.
     SEI may apply to the Fund at any time for instructions and may, with the
prior consent of the Fund, which consent may not be unreasonably withheld,
consult counsel for the Fund or its own counsel and with accountants and other
experts, in each case with an expertise in the subject matter of such
consultation, with respect to any matter arising in connection with SEI’s
duties, and SEI shall not be liable or accountable for any action taken or
omitted by it in good faith in accordance with such instruction or with the
opinion of such counsel, accountants or other experts.
     Nothing herein shall make SEI liable for the performance or omissions of
unaffiliated third parties not under SEI’s reasonable control that may be
engaged by SEI to perform services that are necessary in order for SEI to
provide Services, but are not specifically described as Services on Exhibit A
including, without limitation, unaffiliated third party vendors not under SEI’s
reasonable control who provide pricing, printing, postal or delivery, securities
pricing, telecommunications, data feed, processing and settlement services
(“Third Party Vendors”); provided, however, that SEI shall remain liable for the
acts and omissions of sub-contractors who are not Third Party Vendors as
provided in Article 2. In addition, nothing herein shall make SEI liable for the
performance or omissions of custodians, investment advisers or sub-advisers
(unless they are affiliated with SEI and are providing services under this
Agreement).
     SEI and the Fund shall have a duty to mitigate damages for which the other
party is liable under this Article 8.
     ARTICLE 9. Valuation. SEI is entitled to rely on the price information
provided by the underlying funds in which the Fund invests, or their
administrators, brokers, custodians and HFS in order to calculate the Fund’s net
asset value (and the value of capital accounts of the Fund’s members or
interests in the Fund based upon such valuation) and SEI shall not be liable for
any valuation errors to the extent resulting from the use of such information.
If the Fund or HFS, acting on its behalf, has determined that an underlying fund
should be valued differently than the prices provided by the underlying fund, or
its administrator, broker or custodian, the price provided by the Fund or HFS,
acting on its behalf, will be used to calculate the Fund’s net asset value (and
the value of capital accounts of the Fund’s members or interests in the Fund
based upon such valuation), and SEI shall not be liable for any valuation errors
to the extent resulting from the use of such information.

 



--------------------------------------------------------------------------------



 



     ARTICLE 10. Duration and Termination of this Agreement.
     (a) This Agreement shall be in effect through and including February 28,
2009 (the “Initial Term”). Notwithstanding the foregoing, the Fund may provide
written notice to SEI at any time during the first two years of the Initial Term
of its election to cause the Initial Term to be reduced to a period of three
years, which three-year period shall begin on the first day of the first full
calendar month immediately succeeding the day on which SEI receives such notice
. After the Initial Term, the term of this Agreement will automatically renew
for additional three-year renewal terms (a “Renewal Term”; each Renewal Term and
the Initial Term, being referred to herein as a “Term”) unless either SEI or the
Fund gives written notice to the other party at least 180 days prior to the date
on which the Initial Term or the then-current Renewal Term is scheduled to
expire, that the notifying party has elected to let such Term expire. Each
Renewal Term shall be upon the same terms and conditions as were in effect
during the Initial Term, with respect to the first Renewal Term, or immediately
preceding Renewal Term, in the case of the second and subsequent Renewal Terms.
This Agreement may be terminated only: (i) by SEI or the Fund in accordance with
the provisions of this Article 10(a); (ii) by the Fund in accordance with the
provisions of Article 4(c), or by either party in accordance with the provisions
of Article 21; (iii) by SEI on such date as is specified in written notice given
by SEI, in the event of a breach of one or more provisions of this Agreement,
which are individually or in the aggregate material to this Agreement, in any
material respect by the Fund, provided SEI has notified the Fund of the breach
at least 90 days prior to the specified date of termination and the Fund has not
remedied such breach within 45 days of the date of such notice is received by
the Fund; or (iv) by the Fund on such date as is specified in written notice
given by the Fund, in the event of a breach of one or more provisions of this
Agreement, which are individually or in the aggregate material to this
Agreement, in any material respect by SEI, provided the Fund has notified SEI of
the breach at least 90 days prior to the specified date of termination and SEI
has not remedied such breach within 45 days of the date of such notice is
received by SEI. Subject to the provisions of Article 10(b), this Agreement
shall terminate upon the dissolution, liquidation, winding-up or termination of
the Fund. Without in any way limiting the generality of clause (iv) of the
preceding sentence or defining the term “material” for any purpose under this
Agreement, the parties understand and agree that a breach by SEI of its
obligations under Article 12 of this Agreement relating to the confidentiality
of Protected Personal Information (as defined in Article 12(a) below) shall be
deemed to be a “material breach of this Agreement” within the meaning of clause
(iv) of the previous sentence if such a breach results in the client whose
Protected Personal Information was the subject of such breach requesting in
writing the withdrawal or redemption from the Fund all of the amounts invested
by such client within 60 days after the breach was first made known to such
client.
     (b) The expiration or termination of this Agreement shall be without
prejudice to any rights that may have accrued hereunder to any party hereto
prior to such expiration or termination. The provisions of Articles 6 (only with
respect to amounts owing with respect to periods to and including the expiration
date or termination date), 7, 9, 10, 12, 16 through 28 shall survive the
termination or expiration of this Agreement.

 



--------------------------------------------------------------------------------



 



     ARTICLE 11. Activities of the Parties. The services of SEI rendered
hereunder are not to be deemed to be exclusive. SEI is free to render such
services to others and to have other businesses and interests. SEI shall not be
deemed to be an exclusive service provider to the Fund and the Fund is free to
retain additional service providers at any time in its sole discretion.
     ARTICLE 12. Confidentiality.
     (a) SEI agrees on behalf of itself and its employees and officers to treat
confidentially all records and other information relative to the Fund and its
beneficial holders received by SEI in connection with this Agreement, including
any Protected Personal Information, and that it shall not use or disclose any
such information to any person or entity including, without limitation,
employees or officers of SEI or its affiliates except for the purpose of
carrying out the terms of this Agreement; provided, however, that SEI may
disclose such information (i) as required by applicable law (including, without
limitation, if compelled by a court or regulatory body with proper
jurisdiction), or (ii) after prior notification to and approval in writing by
the Fund. “Protected Personal Information” shall mean information pertaining to
investors in the Fund or clients of HFS that: (i) with respect to U.S. investors
or clients, falls within the definition of “nonpublic personal information” as
that term is defined in Section 6809(4) of the Gramm-Leach-Bliley Act; (ii) with
respect to investors or clients within the European Union, falls within the
definition of “personal data” or “sensitive personal data” as those terms are
used in Directive 95/46/EC or any local laws implementing such directive; and
(iii) with respect to investors or clients in countries outside of the United
States and the European Union having data protection or privacy laws, including
without limitation, Australia, Canada, Hong Kong, Japan and Switzerland,
information that falls within the definition of any comparable terms used in the
applicable data protection or privacy laws of such country (comparable to the
defined terms described in the preceding clauses (i) and (ii)).
     (b) The Fund agrees on behalf of itself and its employees and officers to
treat confidentially all records and other information relative to SEI received
by the Fund in connection with this Agreement, including any trade secrets or
proprietary information, and that it shall not use or disclose any such
information except in a manner consistent with its business relationship with
SEI and the terms of this Agreement; PROVIDED, HOWEVER, that the Fund may
disclose such information (i) as required by applicable law (including, without
limitation, if compelled by a court or regulatory body with proper jurisdiction)
or (ii) after prior notification to and approval in writing by SEI.
     (c) SEI further agrees that at all times it and its affiliates shall
(i) only process or use Protected Personal Information for the purpose of
providing the Services and performing its obligations pursuant to this
Agreement; (ii) take reasonable security, technical security and organizational
measures against unauthorized access to, or unauthorized alteration, disclosure
or destruction of Protected Personal Information, in particular where processing
of such data involves the transmission of such data over a network, against the
accidental loss or destruction of personal data and against all other unlawful
forms of processing; (iii) take reasonable steps to ensure that persons employed

 



--------------------------------------------------------------------------------



 



by SEI or its affiliates and other persons at the place of work of SEI or its
affiliates or in contact with the Protected Personal Information at SEI’s
behest, are aware of, and comply with, the relevant measures as described in
clause (ii) above; and (iv) process the Protected Personal Information in a form
which permits the identification of a client for no longer than is necessary for
the purposes of the Services to be provided pursuant to this Agreement.
     (d) In the event that SEI discloses any Protected Personal Information in
violation of this Article 12, SEI agrees to promptly notify the Fund of such
disclosure and to promptly meet with the Fund, if the Fund so requests, to
discuss the circumstances relating to such violation and the actions being taken
by SEI to prevent additional such violations. If the Fund requests, SEI shall
promptly make available to the Fund a senior executive of SEI who is familiar
with the circumstances of such violation.
     (e) SEI shall cause each of its and its affiliates’ employees who is either
assigned to SEI’s “Alternative Investments Operations” or who regularly as part
of his or her assigned responsibilities may access Protected Personal
Information including, without limitation, employees assigned to SEI Trust
Operations, to go through background testing that meets standards previously
provided to SEI in writing by the Fund (“Required Background Testing”), and
shall only provide access to Protected Personal Information to those employees
who (i) successfully complete the Required Background Testing, or (ii) have been
approved in advance by the Fund, notwithstanding a failure to successfully
complete the Required Background Testing. SEI shall cause each of its or its
affiliates’ subcontractors or consultants who may access Protected Personal
Information, including, without limitation, by transmitting or processing
Protected Personal Information, but excluding system providers to SEI or its
affiliates, such as SunGard, who only have access to Protected Personal
Information in connection with maintenance and other services that they perform
for SEI or its affiliates with respect to the provided system (each, an “Access
Subcontractor”), to (i) cause each of such Access Subcontractor’s employees who
regularly, as part of his or her assigned responsibilities, may access Protected
Personal Information to go through Required Background Testing or to allow SEI
to conduct such Required Background Testing, and (ii) only provide access to
Protected Personal Information to those employees who (1) successfully complete
the Required Background Testing, or (2) have been approved in advance by the
Fund, notwithstanding a failure to successfully complete the Required Background
Testing.
     ARTICLE 13. Certain Records. SEI shall maintain customary records in
connection with its duties as specified in this Agreement. Any records prepared
or maintained by SEI on behalf of the Fund shall be prepared and maintained at
the expense of SEI, but shall be the property of the Fund and will be made
available to or surrendered promptly to the Fund on request.
     In case of any request or demand for the inspection of such records by
another party, SEI shall notify the Fund and follow the Fund’s instructions as
to permitting or refusing such inspection; provided that SEI may exhibit such
records to any person as required by

 



--------------------------------------------------------------------------------



 



applicable law (including, without limitation, if compelled by a court or
regulatory body with proper jurisdiction).
     ARTICLE 14. Compliance With Governmental Rules and Regulations. SEI
undertakes to comply in all material respects with applicable requirements of
the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment
Company Act of 1940, and any laws, rules and regulations of governmental
authorities having jurisdiction with respect to the duties to be performed by
SEI hereunder.
     ARTICLE 15. Internet Access. Data and information may be made
electronically accessible to the Fund through Internet access to one or more
links provided by SEI (“Web Links”). All rights in Web Links (including text and
“look and feel” attributes) are owned by SEI (other than any intellectual
property incorporated in the Web Links which is owned by HFS, the Fund or their
affiliates). Any commercial use of the content or any other aspect of Web Links
requires the written permission of SEI. Use of the Web Links by the Fund or its
agents will be subject to any reasonable and customary terms of use set forth on
the web site, which must be consistent with the provisions of this Agreement. To
the extent Web Links contain information or data that has not been processed or
otherwise provided by SEI, its affiliates and its subcontractors pursuant to
this Agreement, the information and data contained in the Web Links are
presented “AS IS,” WITHOUT EXPRESS OR IMPLIED WARRANTIES OF ANY KIND INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
     ARTICLE 16. Agreement for Sole Benefit of the Parties. This Agreement is
for the sole and exclusive benefit of the parties hereto and will not be deemed
to be for the direct or indirect benefit of the clients or customers of SEI or
the Fund that are not parties hereto (including members of or investors in the
Fund). The clients or customers of SEI or the Fund that are not parties hereto
(including members of or investors in the Fund) will not be deemed to be third
party beneficiaries of this Agreement nor to have any other contractual
relationship with SEI by reason of this Agreement.
     ARTICLE 17. Entire Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties hereto and supersedes any prior agreement,
draft or proposal with respect to the subject matter hereof. This Agreement or
any part hereof may be waived only by an instrument in writing signed by the
party against which enforcement of such waiver is sought, and may only be
changed by mutual written agreement of the parties.
     ARTICLE 18. Assignment.
     (a) This Agreement shall not be assignable by either party hereto without
the prior written consent of the other party; provided, however, that SEI and
the Fund will each have the right to assign or delegate all or part of its
respective rights, responsibilities, or duties hereunder to any subsidiary,
parent or affiliate of such party upon the provision of prior notice to the
other party, but no such assignment or delegation will relieve the Fund or

 



--------------------------------------------------------------------------------



 



SEI of any of its obligations hereunder. Such assignment or delegation will be
valid only so long as the assignee or delegate remains a subsidiary, affiliate
or parent of SEI or the Fund and in the event of any such assignment, SEI or the
Fund will remain responsible for the acts of any such entity to whom it makes
such assignment.
     ARTICLE 19. Waiver. Any term or provision of this Agreement may be waived
at any time by the party entitled to the benefit thereof by written instrument
executed by such party. No failure of either party hereto to exercise any power
or right granted hereunder, or to insist upon strict compliance with any
obligation hereunder, and no custom or practice of the parties with regard to
the terms of performance hereof, will constitute a waiver of the rights of such
party to demand full and exact compliance with the terms of this Agreement.
     ARTICLE 20. Notice. Any notice required or permitted to be given by either
party to the other shall be deemed sufficient if sent by registered or certified
mail, federal express (or substantially similar delivery service), postage
prepaid, addressed by the party giving notice to the other party at the last
address furnished by the other party to the party giving notice: if to the Fund,
or HFS on its behalf, at 701 Mt. Lucas Road, Princeton, New Jersey 08590,
Attention: General Counsel; and if to SEI at One Freedom Valley Drive, Oaks,
Pennsylvania, 19456 Attention: General Counsel. The parties agree that any
consent, approval, authorization, instruction or payment that may, or is
required to, be given by the Fund hereunder may be given by HFS on its behalf,
and may be given by SEI to HFS on behalf of the Fund.
     ARTICLE 21. Force Majeure. No breach of any obligation of a party to this
Agreement will constitute an event of default or breach to the extent it arises
out of a cause, existing or future, that is beyond the control and without gross
negligence, willful misconduct or bad faith, or reckless disregard of its duties
under this Agreement, of the party otherwise chargeable with breach or default,
including without limitation: work action or strike; lockout or other labor
dispute; flood; war; riot; theft; earthquake or natural disaster. Either party
hereto desiring to rely upon any of the foregoing as an excuse for default or
breach will (i) when the cause arises, give to the other party prompt notice of
the facts which constitute such cause; (ii) when the cause ceases to exist, give
prompt notice thereof to the other party; and (iii) promptly take reasonable
steps to mitigate the adverse effects of the cause on the other party during the
force majeure event. If the force majeure event continues for more than 14 days
after the commencement of the force majeure event, either party hereto may
terminate this Agreement by giving 30 days’ notice in writing to the other
party, provided such notice is given while such force majeure event is
continuing.
     ARTICLE 22. Equipment Failures. In the event of equipment failures beyond
SEI’s control (including, without limitation, a failure that result in a
disruption of the Web Links) SEI shall notify the Fund and take reasonable and
prompt steps to minimize service interruptions but shall have no liability with
respect thereto, provided that SEI shall have developed and maintained a plan
for recovery from equipment failures which may include contractual arrangements
with appropriate parties making reasonable

 



--------------------------------------------------------------------------------



 



provision for emergency use of electronic data processing equipment to the
extent appropriate equipment is available and that such failure shall not have
been caused by SEI Disabling Conduct.
     ARTICLE 23. Headings. All Article headings contained in this Agreement are
for convenience of reference only, do not form a part of this Agreement and will
not affect in any way the meaning or interpretation of this Agreement. Words
used herein, regardless of the number and gender specifically used, will be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the contract requires.
     ARTICLE 24. Governing Law; Venue; Waiver of Trial By Jury. This Agreement
shall be construed in accordance with the laws of the State of New York without
giving effect to the conflicts of laws principles thereof. The parties agree
that all actions and proceedings arising out of, under or in connection with
this Agreement shall be brought in and be subject to the jurisdiction of a court
of the State of New York or the United States District Court for the Southern
District of New York located in the City of New York, and the parties
irrevocably submit to the jurisdiction of such courts in respect of any such
action or proceeding and waive to the fullest extent permitted by law any
objection that they may now have or hereafter have to the laying of venue of any
such action or proceeding in such manner, including any claim that such action
or proceeding has been brought in an inconvenient forum. THE PARTIES HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION,
PROCEEDINGS OR LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.
     ARTICLE 25. Multiple Originals. This Agreement may be executed in two or
more counterparts, each of which when so executed shall be deemed to be an
original, but such counterparts shall together constitute but one and the same
instrument.
     ARTICLE 26. Binding Agreement. This Agreement, and the rights and
obligations of the parties hereunder, shall be binding on, and inure to the
benefit of, the parties and their respective successors and assigns.
     ARTICLE 27. Severability. If any part, term or provision of this Agreement
is held to be illegal, in conflict with any law or otherwise invalid, the
remaining portion or portions shall be considered severable and not be affected,
and the rights and obligations of the parties shall be construed and enforced as
if the Agreement did not contain the particular part, term or provision held to
be illegal or invalid.
     ARTICLE 28. Prevention of Money Laundering.
     (a) If required by the Regulations (as defined below), the Fund shall
verify the identity of the investors in the Fund in accordance with such
Regulations and shall maintain such identification verification records to the
extent required by such Regulations. For purposes of this Article 28, the term
of “Regulations” shall mean the provisions of the USA

 



--------------------------------------------------------------------------------



 



Patriot Act, the regulations administered by the U.S. Department of Treasury’s
Office of Foreign Assets Control (“OFAC”) and all other U.S. and non-U.S.
anti-money laundering laws, statutes, and regulations, which are, in each case,
applicable to SEI or the Fund.
     (b) If required by the Regulations, SEI shall:

  (i)  
maintain transactional records in accordance with the requirements of the
Regulations; and

  (ii) (1)  
verify that investors in the Fund are not designated nationals and/or blocked
persons as identified on the OFAC list maintained by the US Department of
Treasury (found currently at http://www.treas.gov.ofac);

  (2)  
pursuant to the Regulations, report any information or other matter which comes
to its attention relating to any person that SEI knows or suspects is engaged in
money laundering; and

  (3)  
perform any other functions required by the Regulations.

     (c) The Fund and SEI understand and agree that the Fund (or one or more of
its affiliates) shall perform such anti-money laundering compliance procedures
with respect to the Fund as it reasonably determines are required to be
performed by the Fund pursuant to the Regulations, (ii) take reasonable steps to
cooperate with SEI to enable SEI to engage in the activities described in clause
(b) above, and (iii) ultimately be responsible for ensuring that the Fund is
compliant with the Regulations. SEI agrees to certify to the Fund annually that
it has implemented an anti-money laundering program to the extent required by
the Regulations and that it will perform the applicable anti-money laundering
functions described in paragraph (b) above if applicable. The Fund agrees to
certify annually that it has implemented an anti-money laundering program to the
extent required by the Regulations and that it will perform the applicable
anti-money laundering functions described in paragraph (a) above if applicable.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

          GOLDMAN SACHS HEDGE FUND PARTNERS, LLC    
 
       
By:
  /s/ Kent A. Clark    
 
        Name: Kent A. Clark     Title: Managing Director     SEI GLOBAL
SERVICES, INC.    
 
       
By:
  /s/ Stephen G. Meyer    
 
        Name: Stephen G. Meyer     Title: Executive Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Services
Administration Services:

1)  
Strategic Planning and Product Development — provide assistance with business
plan, product structures, distribution strategies, listing on stock exchanges
(selecting agent) and introduction of outside vendors, if applicable.

2)  
Supply Statistical Data — supply various normal and customary statistical data
as may be reasonably requested by the Fund on an ongoing basis. Subject to the
terms of the Agreement (including, without limitation, Article 2 (other than the
provision thereof requiring SEI to obtain consent for use of certain
subcontractors)), the Fund acknowledges and agrees that SEI may, at its own
expense, engage Third Party Vendors to provide data that may be required for
purposes of providing the Services described in this paragraph (2).

3)  
Preparation of Financial Statements and Coordinate Annual Fund Audits, Investor
Reports and Governmental or Regulatory Reports and Filings — prepare all
financial statements and required footnote disclosures, including annual
(audited), semi-annual and quarterly, in accordance with U.S. generally accepted
accounting principles; provide liaison with auditors, coordinate annual audits
of financial statements with external auditors; send financial statements to
investors via mail, and complete necessary audit assistance tables; prepare such
additional financial or statistical information as may be required for the
proper completion of the periodic and other reports of the Fund (including,
without limitation, 10Ks,10Qs and 8Ks), and coordinate the timely completion,
filing and distribution of such reports. SEI will also make certifications in
connection with such periodic reports that are substantially similar to the
certifications that will be required to be made in connection with such reports
by the officers of the Fund pursuant to the Sarbanes-Oxley Act of 2002.

4)  
Facilitate Preparation of Federal, State, and Local Income Tax Returns —
maintain and provide the information reasonably necessary in a format acceptable
to the Fund and the auditors of the Fund in order to facilitate the preparation
of federal, state, and local income tax returns prepared by the auditors.

5)  
Coordinate Contractual Service Providers — coordinate contractual relationships
and communications between the Fund and its contractual service providers,
related to the delivery and performance of the Services.

6)  
Legal Support and Board of Director Support — review legal documents, consult on
fund legal issues, and anti-money laundering requirements. Provide, develop or
assist in developing policies and procedures relating to operations. Monitor

 



--------------------------------------------------------------------------------



 



   
compliance procedures for, among other matters, adherence to investment
objectives, policies, restrictions, and applicable laws and regulations if
previously requested to do so by the Fund, it being acknowledged by the Fund
that HFS and/or its affiliates will also be providing such services to the Fund
and that HFS (and not SEI) is responsible for such compliance procedures and
adherence to investment objectives, policies, restrictions, and applicable laws
and regulations. Provide accounting and financial information for board of
directors, if any, and provide venue for meetings, coordinate the schedule,
agenda and production of meeting materials, attend meetings, if necessary.
Subject to the terms of the Agreement (including, without limitation, Article 2
(other than the provision thereof requiring SEI to obtain consent for use of
certain subcontractors)), the Fund acknowledges and agrees that SEI may, at its
own expense, engage legal service providers to assist SEI in providing such the
Services described in this paragraph (6).

7)  
Fund Performance Reporting — calculate daily, monthly, quarterly, year-to-date
and, to the extent the necessary data has been provided to SEI, inception to
date ,net rates of return, compare returns to relevant benchmarks and/or to
Third Party Vendors.

8)  
Income and Expense Reviews — implement expense budgets prepared by the Fund, set
expense accruals, monitor fund expense caps, calculate any fee reductions or
rebates, pay fund expenses after approval by the Fund, evaluate budget to
monitor that expenses charged are consistent with contractually agreed amounts.

9)  
Tax Support — provide, in sufficient detail and in a format reasonably
acceptable to the Fund and the Fund’s external auditors, portfolio lot level
trade activity and any other report and information necessary for the tax year
to support the tax analysis, adjustment analysis, and tax form preparation by
the external auditors if such other report or information is customarily
provided by fund administrators and such report or information may be generated
by SEI with commercially reasonable efforts; provide investor break period
capital activity, ownership percentages and book basis allocations to support
the tax allocation preparation by the external auditors; and provide investor
demographic information to support the tax form preparation by the Fund’s
external auditors.

10)  
Fund Investment Documents — prepare, sign and distribute fund investment
subscriptions, additional contributions, redemption requests, transfer
documentation, re-registration forms and proxy voting responses on an ongoing
basis upon written instruction from the Fund in accordance with the terms of the
Agreement.

11)  
Money Movement — make all necessary payments on behalf of the Fund using funds
available in the Fund’s bank accounts upon proper instructions from the Fund,
including in connection with investments, and payments of redemption proceeds
and other expenses in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



12)  
Leverage Facilities — record all necessary borrowing requests by the Fund under
credit or other leverage facilities (whether in the form of indebtedness for
borrowed money, derivative instruments or otherwise) to cover cash requirements
of the Fund. Calculate accrued interest and commitment fees and make payments in
accordance with the terms of the leverage facilities. Apply available cash to
reduce outstanding borrowings where instructed to do so by the Fund.

Accounting Services:

1)  
Calculation of Daily Estimated Net Asset Value — calculate daily estimated NAV
in accordance with accounting policies established by or on behalf of the Fund
and provided to SEI by compiling available information regarding the investments
of the underlying funds and managers, updating market value of investments
through standard pricing agents, and appropriate pricing services, and
information provided by the Fund or its delegates. Enter manual prices where
necessary, review changes in NAV for reasonableness, check individual security
price variations, and complete variance analysis on currency exchange rates via
automated reporting. Calculate daily income and expense accruals (including but
not limited to administration fees, incentive fees and management fees) and
record other expense accruals

2)  
Calculate Monthly Adjusted Estimated and Final Net Asset Value — calculate the
adjusted estimated (based on final estimated valuations received by the
underlying funds and managers) and final NAV for the Fund as of each month-end
(and at such other times as may be required pursuant to the Fund Documents) by
compiling available information regarding the investments of the underlying
funds and managers, updating market value of investments through standard
pricing agents, and appropriate pricing services, and information provided by
the Fund or its delegates in accordance with the Fund Documents and such
reasonable valuation procedures as may be adopted from time to time by the Fund
and that have previously been provided to SEI. Enter manual prices where
necessary, review changes in NAV for reasonableness, check individual security
price variations, and complete variance analysis on currency exchange rates via
automated reporting. Calculate daily income and expense accruals (including but
not limited to administration fees, incentive fees and management fees) and
record other expense accruals. If requested by the Fund, compare estimated NAVs
and final NAVs provided by underlying funds (or their designees) and report
discrepancies.

3)  
Reconcile Broker Statements — to the extent available, review and reconcile
broker statements on a daily basis for positions, cash balances, and transaction
activity, and report to the Fund any items deemed unusual in accordance with
procedures to be agreed upon between SEI and the Fund.

4)  
Reconcile Bank Statements- review and reconcile bank statements on a daily basis
for cash balances and transaction activity and report to the Fund any items
deemed unusual in accordance with procedures agreed between SEI and the Fund.
Determine and report cash balances to the Fund.

 



--------------------------------------------------------------------------------



 



5)  
Partnership Accounting Records — in accordance with the Fund Documents, allocate
book basis profit and loss, maintain side-pocket or designated capital accounts,
calculate incentive / performance re-allocation fee for each capital account,
track high-water-mark and loss recovery accounts.

6)  
Multi-Class/Multi-Series Accounting Records — process unit based funds using
series accounting methods for incentive fee treatment of interim subscriptions,
and calculate incentive fee accruals using series accounting on an automated
basis.

7)  
Verification and Recording of All Income Accruals for Fixed Income Issues —
record daily interest and amortization on securities, verify all interest and
amortization calculations, reconcile all coupon payments to the prime broker /
custody agent.

8)  
Monitoring Individual Equity Securities for Corporate Actions and Capital
Changes — if applicable, monitor corporate action information received from
pricing agents, interface with prime broker to monitor timely collection and
postings or corporate actions, perform mark-to-market analysis on exchange rate
fluctuations of unsettled corporate actions, calculate and record foreign
withholding tax for the Fund.

9)  
Entering All Security Transactions Into Accounting Records — receive and record
all transactions from the Fund (or agent), verify security settlements with
prime broker, maintain a ledger of transactions, maintain individual tax lots
for each security purchase / sale, determine realized gains/loss on security
trades, provide brokerage commission reporting, and provide currency exchange
rate realized and unrealized gain/loss detail.

10)  
Entering All Investor Transactions into Accounting Records — process all
activity identified on the transfer agent’s records, reconcile all outstanding
capital account balances to the transfer agent’s records, and reconcile all
other capital changes.

11)  
Submission of Accounting Reports to the Fund (additional reports available) -
portfolio valuation (listing of holdings, cost basis, market value, unrealized
appreciation / depreciation, and percentage of portfolio), net asset value
calculation, expense summary, income statement, balance sheet, statement of
changes in net assets, reconciliation reports and other supporting schedules as
required.

Investor Servicing and Reporting:

1)  
Processing & Reporting of Investor Activity - process new issues, subscriptions,
redemptions and transfers in accordance with the Agreement, instruct money
movements related to investor transactions, interface with custody agent / prime
broker, confirm transactions to investors, retain correspondence and other
information pertaining to investor registry, and mail account statements, notice
of meetings, and reports to investors.

 



--------------------------------------------------------------------------------



 



2)  
Maintain Fund Investor Records and Provide Investor Report Services — maintain
investor registry and investor files (including information regarding associated
parties to which such investors has requested reports to be sent). Provide
statements to investors (and their associated parties) on a monthly basis or as
frequently as may otherwise be agreed that set forth the value of an investor’s
interest. Provide investors (and their associated parties) with other quarterly
and annual reports deemed necessary or advisable by the Fund.

3)  
Investor Support Services — if requested by the Fund, and at the direction
thereof, assist with investor (and associated party) inquiries and document
requests, including inquiries regarding capital account balances and
transactions. Monitor for, and assist in compliance with, agreements between HFS
and/or the Fund and Fund investors previously provided to SEI.

Subject to the terms of the Agreement (including, without limitation, Article 2
(other than the provision thereof requiring SEI to obtain consent for use of
certain subcontractors)), the Fund acknowledges and agrees that SEI may, at its
own expense, subcontract typesetting, printing and mailing/distribution services
to Third Party Vendors.
SEI shall also provide such additional services in connection with the ongoing
operations of the Fund as may be reasonably requested by the Fund and that are
customarily provided by administrators of funds of funds/managers (i) as of the
date of this Agreement, and (ii) from time to time following the date of this
Agreement to the extent that the performance of the services to be provided
pursuant to this clause (ii) do not result in any additional significant expense
to SEI. SEI shall also perform all actions necessary in order to perform the
Services described herein in accordance with the terms of the Agreement whether
or not any such action is specifically described or referenced herein.

 